DETAILED ACTION

Status of the Application
	Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104.

Priority
	The instant application has a filing date of June 8, 2020 and does not claim for the benefit of a prior-filed application. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application is a national phase under 35 U.S.C. 371 of PCT International Application No. US2017/065900, filed on December 12, 2017. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on June 8, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim(s) 20 is/are rejected under 35 U.S.C. 101 because the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claim 20 is/are directed to "a computer program product…the computer program product comprising a computer-readable storage medium having computer-usable program code embodied therein". A broadest reasonable interpretation of “a computer program product…the computer program product comprising a computer-readable storage medium having computer-usable program code embodied therein” encompasses both subject matter that falls within a statutory category (e.g., physical random-access memory), as well as subject matter that does not (e.g., propagating electrical or electromagnetic signals per se, carrier waves). As such, claim(s) 20 as a whole is/are not drawn to one of the statutory categories of invention (Step 1: No).
In an effort to assist the patent community in overcoming this rejection, the USPTO suggest that a claim drawn to a computer-readable medium be amended to narrow the claim to cover only statutory embodiments, namely by adding the limitation "non-transitory" to that which the claims are directed, as long as the specification supports a non-transitory embodiment (not new matter).

Step 1:
Claim(s) 1-10 is/are drawn to methods (i.e., a process), claim(s) 11-19 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-19 is/are drawn to one of the statutory categories of invention (Step 1: YES). Claim 20 will be analyzed here as well as Applicant may easily amend claim 20 such that it is drawn to one of the statutory categories of invention.
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 10 and 20) recites/describes the following steps; 
receiving, from a user, a ride request for an autonomous vehicle; 
determining, based on the ride request, a desired temperature for the autonomous vehicle; 
automatically adjusting a current temperature of the autonomous vehicle to substantially match the desired temperature upon the autonomous vehicle reaching the user;
and allowing the current temperature to deviate from the desired temperature, within a pre-determined temperature deviation range, when the autonomous vehicle is not occupied

These steps, under its broadest reasonable interpretation, encompass a  human manually (e.g., in their mind, or using paper and pen) receiving a request for a ride (e.g., a chauffeur while sitting  in an self-driven vehicle/taxi)  and determining based on the request a temperature at which the future rider would like the vehicle and manually operating the thermostat such that it reaches that temperature by the time the rider is picked up while enabling it to deviate from that temperature (within some range) prior to pickup  (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the “mental processes” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 11 and 20 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“a system…comprising at least one processor; and at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to” (claim 11)
“a computer program product…the computer program product comprising a computer-readable storage medium having computer-usable program code embodied therein, the computer- usable program code configured to perform the following when executed by at least one processor” (claim 20)

The requirement to execute the claimed steps/functions using “a system…comprising at least one processor; and at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to” (claim 11) and/or “a computer program product…the computer program product comprising a computer-readable storage medium having computer-usable program code embodied therein, the computer- usable program code configured to perform the following when executed by at least one processor” (claim 20) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-10 and 11-19 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-10 and 11-19 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “a system…comprising at least one processor; and at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to” (claim 11) and/or “a computer program product…the computer program product comprising a computer-readable storage medium having computer-usable program code embodied therein, the computer- usable program code configured to perform the following when executed by at least one processor” (claim 20) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
Dependent claims 2-10 and 11-19 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-10 and 11-19 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 5, 6, 15, and 16 recites the phrase "wherein determining the temperature deviation range comprises." There is insufficient antecedent basis for this limitation in the claim. The independent claims do not require determining a temperature deviation range. Instead, the claims merely require allowing the temperature to deviate within a pre-determined temperature deviation range. The determination (or “pre-determination” for that matter) of this range is not positively recited, and appears to be external to the scope encompassed by each of the independent claims. For the purpose of examination, the phrase “wherein determining the temperature deviation range comprises” (recited in claims 5 and 15) will be interpreted as being “further comprising calculating the pre-determined temperature deviation range by at least one of.”
	Each of dependent claims 6, 7, 16, and 17 are similarly rejected by virtue of their dependency on one of claims 5 or 15.




Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1, 3, 8-13 and 18-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by  Morita et al. (U.S. PG Pub No. 2019/0118616, April 25, 2019 - hereinafter "Morita”) 

With respect to claims 1, 11, and 20, Morita teaches a method, a system for optimizing climate control in an autonomous vehicle, and a computer program product for optimizing climate control in an autonomous vehicle, the computer program product comprising a computer-readable storage medium having computer-usable program code embodied therein, the computer- usable program code configured to perform the following when executed by at least one processor; comprising
at least one processor; ([0109] “management server…at least one processor and at least one memory”)
and at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to: ([0109] “management server…at least one processor and at least one memory”)
receiving, from a user, a ride request for an autonomous vehicle; ([0113] “accept a transportation request…includes…user ID information…pickup area…pickup time”, [0012] “transportation request…vehicle from the autonomous vehicles as a transportation vehicle”)
determining, based on the ride request, a desired temperature for the autonomous vehicle; ([0143] “transportation request…includes information on (vi) room temperature desired by the user…desired room temperature as the target temperature” – the ride request itself may include a desired cabin temperature for the vehicle, [0145] “stored information…in association with the user ID…set an appropriate target temperature based on (i) user ID information included in the transportation request…adjust room temperature…to the user’s preferable temperature of the source terminal of the transportation request” – in another embodiment the system the ride request may include a user ID and the system may determine the desired temperature by analyzing historical preferences of the user)
automatically adjusting a current temperature of the autonomous vehicle to substantially match the desired temperature upon the autonomous vehicle reaching the user ([0149] “includes the target temperature…execute feedforward control of the air conditioner based on room temperature of the transportation vehicle and the target temperature…so that room temperature of the transportation vehicle matches the target temperature”, [0168] & [0089] temperature of the vehicle adjusted so that it reaches the target temperature by the pickup time)
and allowing the current temperature to deviate from the desired temperature, within a pre-determined temperature deviation range, when the autonomous vehicle is not occupied ([0194]-[0200] “determine whether or not room temperature of the standby vehicle is higher than a predetermined suitable temperature range…instruction for air-conditioning…included in the new standby information…executes feedback control of the air conditioner such that room temperature of the standby vehicle matches the target temperature…within the predetermined suitable temperature range…sets the target temperature to a temperature within the predetermined suitable temperature range” – the system monitors the temperature inside each of the autonomous vehicles (per [0110] where vehicle status includes current room temperature) including those that are on standby (i.e., unoccupied and waiting for a ride request per [0093] & [0193]) and allows the current temperature to deviate from the user’s desired temperature (e.g., because the air conditioning was shut off after dropping off a rider to conserve energy per [0141] & [0180]) to within a predetermine suitable range (i.e., “pre-determined temperature deviation range”) while the vehicle is unoccupied to both conserve energy but make sure the vehicle may be brought back to a desired temperature in time to respond to upcoming ride requests (per [0202] “therefore, even when coping with the transportation request in the near future in the high-needs area, it is possible to avoid room temperature at the pickup in the near future from being uncomfortable temperature for the user”) 

With respect to claims 2 and 12, Morita teaches the method of claim 1, and the system of claim 11;
wherein determining the desired temperature comprises receiving user input indicating the desired temperature ([0143] “transportation request…includes information on (vi) room temperature desired by the user…desired room temperature as the target temperature” – the ride request itself may include a desired cabin temperature for the vehicle that was input by the user)

For the sake of expediting prosecution, Examiner notes that prior art reference Mullett (cited at the end of this action and not relied upon) also discloses wherein determining the desired temperature comprises receiving user input indicating the desired temperature ([0026] “passenger may…input a request temperature for the autonomous vehicle”, also [0027] and [0035]))


With respect to claims 3 and 13, Morita teaches the method of claim 1, and the system of claim 11;
wherein determining the desired temperature further comprises analyzing at least one parameter selected from the group consisting of a pickup location, an event at the pickup location, an outside temperature, weather conditions, a geographic location, a date, historical preferences of the user, and historical attributes of the user ([0145] “stored information…in association with the user ID…set an appropriate target temperature based on (i) user ID information included in the transportation request…adjust room temperature…to the user’s preferable temperature of the source terminal of the transportation request” – in another embodiment the system the ride request may include a user ID and the system may determine the desired temperature by analyzing historical preferences of the user (i.e., determining the desired temperature further comprises analyzing at least historical preferences of the user), see also [0018], [0146]-[0149] desired temperature may also be set based on the location and associated current temperature and/or weather conditions at the pickup location (i.e., based on analyzing at least one a pickup location or an outside temperature or weather conditions or a geographic location))


With respect to claim 8, Morita teaches the method of claim 3;
wherein each of the at least one parameter is weighted ([0146]-[0149] “target temperature may be set by modifying desired room temperature…with at least one of the histories…environmental information on pickup area…” – therefore each of the parameters is weighted when determining the desired temperature based on more than one factor)


With respect to claims 9 and 18, Morita teaches the method of claim 1, and the system of claim 11;
wherein the ride request comprises a user profile associated with the user ([0113] “accept a transportation request…includes…user ID information…pickup area…pickup time” – therefore the ride request comprises a user profile associated with the user , [0116]))

With respect to claims 10 and 19, Morita teaches the method of claim 9, and the system of claim 18;
further comprising updating the user profile to reflect manual adjustments to the desired temperature made by the user upon entering the autonomous vehicle ([0016] “management center...configured to store histories of room temperature of the autonomous vehicle in association with user ID information”, [0145] “histories…average room temperature during the transportation service)

For the sake of expediting prosecution, Examiner notes that prior art reference Zych (cited below) also discloses updating the user profile to reflect manual adjustments to the desired temperature made by the user upon entering the autonomous vehicle ([0039]-[0041] learned over time based on in-vehicle adjustments & [0017])





Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (U.S. PG Pub No. 2019/0118616, April 25, 2019 - hereinafter "Morita”) in view of Davis et al. (U.S. Patent No. 5,570,838, November 5, 1996- hereinafter "Davis”)

With respect to claims 4 and 14, Morita teaches the method of claim 1, and the system of claim 11. Morita does not appear to disclose,
wherein determining the desired temperature comprises referencing a zone of human comfort on a standard psychrometric chart 
However, Davis discloses 
wherein determining the desired temperature comprises referencing a zone of human comfort on a standard psychrometric chart (Fig 9 & 7:10-35 & claim 1 – psychrometric chart is references in order to determine desired temperature that is comfortable based on actual conditions (e.g., current humidity levels, etc.))  
Davis suggests it is advantageous to include wherein determining the desired temperature comprises referencing a zone of human comfort on a standard psychrometric chart, because doing so can identify a desired temperature that is comfortable and/or equivalently comfortable to a specified temperature while factoring in existing weather conditions (e.g., relative humidity) (Fig 9 & 7:10-35 & claim 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Morita to include wherein determining the desired temperature comprises referencing a zone of human comfort on a standard psychrometric chart , as taught by Davis, because doing so can identify a desired temperature that is comfortable and/or equivalently comfortable to a specified temperature while factoring in existing weather conditions (e.g., relative humidity)2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.




	Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (U.S. PG Pub No. 2019/0118616, April 25, 2019 - hereinafter "Morita”) in view of Zych (U.S. PG Pub No. 2017/0282821 October 5, 2017 - hereinafter "Zych”) in view of Riley et al.  (U.S. Patent No.5,395,042 March 7, 1995 - hereinafter "Riley”)

With respect to claims 5 and 15, Morita teaches the method of claim 1, and the system of claim 11. Although Morita suggests that a temperature deviation range is utilized such that the cabin temperature will be able to be adjusted to match a desired temperature by a probable future pickup time/location while also enabling the system to save energy by not simply maintaining the probable desired temperature ([0194]-[0200], [0141] & [0180] & [0202]), Morita does not disclose how to determine this  deviation range. Morita does not appear to disclose,
wherein determining the temperature deviation range comprises at least one of calculating a probability that another ride will be requested, predicting an expected travel time for pickup, ascertaining a proximity of other available vehicles, and comparing a current interior temperature of the autonomous vehicle to current interior temperatures of the other available vehicles
However, Zych discloses a system for optimizing climate control in an autonomous vehicle wherein the system is designed to optimize the energy cost/efficiency while the vehicle is unoccupied and automatically adjusting a current temperature to a desired temperature such that the temperature can recover to a desired temperature based on a predicted expected travel time for pickup ([0103] & [0068] & [0016]). Zych suggests it is advantageous to include adjust temperature based on predicted/expected travel time for pickup because doing so can optimize energy savings/cost. Furthermore, Riley discloses that energy cost/efficiency may be optimized when a space is unoccupied by determining an optimal temperature deviation range which can still enable the temperature to recover to a desired temperature based on a required temperature recovery time (2:5-10 & 5:40-65 & 20:1-40 & 23:10-25 & 25:1-10). Riley suggests it is advantageous to do so since it can optimize energy cost/efficiency. As such 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Morita to include determining the temperature deviation range by at least calculating predicted ravel time for pickup, as taught by Zych in view of Riley, because doing so can optimize energy savings/cost while ensuring the temperature will be able to be adjusted to match a desired temperature by a probable future pickup time/location.



With respect to claims 6 and 16, Morita, Zych, and Riley teach the method of claim 5, and the system of claim 15. Morita does not appear to disclose,
wherein determining the temperature deviation range further comprises calculating an energy cost associated with adjusting the current interior temperature of the autonomous vehicle to the desired temperature
However, Riley discloses that determining the temperature deviation range further comprises calculating an energy cost associated with adjusting the current interior temperature of the autonomous vehicle to the desired temperature (21:10-40 & 23:11-25 energy cost used to determine optimal drift boundary). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Morita to include wherein determining the temperature deviation range further comprises calculating an energy cost associated with adjusting the current interior temperature of the autonomous vehicle to the desired temperature, as taught Riley, because doing so can optimize energy savings/cost while ensuring the temperature will be able to be adjusted to match a desired temperature by a probable future pickup time/location.


	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Zych in view of Riley, as applied to claims 5 and 15 above, and further in view of O’Mahony et al.  (U.S. PG Pub No. 2017/0227371 August 10, 2017 - hereinafter "O’Mahony”)

With respect to claims 7 and 17, Morita, Zych, and Riley teach the method of claim 5, and the system of claim 15. Morita does not appear to disclose,
wherein the probability calculation is based on at least one parameter selected from the group consisting of a time of day, a day of week, a date, a distance from pickup points of interest, weather conditions, an outside temperature, a parking availability, a geographic location, and regularly-occurring events
However, O’Mahony discloses that wherein the probability calculation is based on at least one parameter selected from the group consisting of a time of day, a day of week, a date, a distance from pickup points of interest, weather conditions, an outside temperature, a parking availability, a geographic location, and regularly-occurring event ([0005] & [0034]-[0037 & [0039] probability that another ride will be requested in a certain area is based on at least time of day and day of week and geographic location and an event at a stadium ). O’Mahony suggests it is advantageous to include wherein the probability calculation is based on at least one parameter selected from the group consisting of a time of day, a day of week, a date, a distance from pickup points of interest, weather conditions, an outside temperature, a parking availability, a geographic location, and regularly-occurring even, because doing so can enable more accurate probability that another ride will be requested.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Morita in view of Zych in view of Riley to include wherein the probability calculation is based on at least one parameter selected from the group consisting of a time of day, a day of week, a date, a distance from pickup points of interest, weather conditions, an outside temperature, a parking availability, a geographic location, and regularly-occurring event, as taught O’Mahony, because doing so can enable more accurate probability that another ride will be requested.



Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Drew (U.S. PG Pub No. 2014/0277762, September 18, 2014) teaches setting a range at which a temperature can deviate from a desired setpoint in an unoccupied space based on a distance from a user and predicted time it will take that user (based on that distance) to enter the space ([0028]-[0031] & [0039]) 

Mullett (U.S. PG Pub No. 2018/0056903, March 1, 2018) teaches receiving a request for an autonomous transport and determining a requested cabin temperature and controlling the HVAC to reach the desired temperature by the time the user is picked up and then returning the temperature setting to a default setting while the vehicle is unoccupied to save energy/money

“Envisioning the Car of the Future as a Lviing Room on Wheels” (Taub, Eric, June 15, 2017 published at https://www.nytimes.com/2017/06/15/automobiles/wheels/driverless-cars-interior.html) discloses automatically setting the cabin temperature of a driverless vehicle to a certain desired temperature based on user preferences and/or current context (e.g., the user was just exercising)


	Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621